                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES − GENERAL

Case No.     2:18−cv−06755−JAK−FFM              Date 11/2/2018
Title        SEAN WILCZAK V. WORLDWIDE PROCESSING GROUP LLC ET AL

Present    The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT
           JUDGE

               Andrea Keifer                             Not Reported
               Deputy Clerk                        Court Reporter / Recorder


     Attorneys Present for Plaintiffs:         Attorneys Present for Defendants:
               Not Present                                Not Present


Proceedings:        (IN CHAMBERS) ORDER DISMISSING CASE WITHOUT
                    PREJUDICE (JS-6)

In light of the parties’ Notice of Settlement, the Court orders that this action is
dismissed without prejudice. The Court retains jurisdiction to vacate this Order and
to reopen the action within 105 days from the date of this Order, provided,
however, any request by any party(ies) that the Court do so, shall make a showing
of good cause as to why the settlement has not been completed within the 105-day
period, what further settlement processes are necessary, and when the party(ies)
making such a request reasonably expect the process to be concluded. This Order
does not preclude the filing of a stipulation of dismissal with prejudice pursuant to
Fed. R. Civ. P. 41, which does not require the approval of the Court. Such
stipulation shall be filed within the aforementioned 105-day period, or by such later
date ordered by the Court pursuant to a stipulation by the parties that conforms the
requirements of a showing of good cause stated above.


                                                                                   :00
                                                            Initials of Preparer: ake




CV−90                           − CIVIL MINUTES−GENERAL −                      Page 1 of 1
